Citation Nr: 0638104	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 18, 
2002 for the award of a 100 percent disability rating for 
chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
February 1960, and from May 1960 to August 1976.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an April 2003 
rating decision of the VA Regional Office (RO) in Muskogee, 
Oklahoma that granted a 100 percent disability rating for 
COPD, effective from December 18, 2002.  The veteran appealed 
for an earlier effective date for the 100 percent disability 
rating.  

The Board denied the claim in a decision dated in September 
2005.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2006, the 
Court vacated the September 2005 decision, and remanded the 
case to the Board for further development.  

The Board would also point out that the veteran was 
originally represented in this appeal by Richard LaPointe, 
Esquire.  In an April 2006 letter, the Board advised the 
appellant that Mr. LaPointe had retired from the practice of 
law and was no longer authorized to represent claimants 
before VA.  The Board notified the veteran of his 
representation options, indicating that he could represent 
himself, appoint an accredited service organization to 
represent him, or select another attorney or agent.  He was 
advised that if he did not respond within 30 days, it would 
be assumed that he wished to proceed pro se.  Having received 
no response from the veteran, the Board will proceed with 
consideration of the appeal on the assumption that he wishes 
to represent himself.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Review of the record discloses that the veteran has not been 
sent a letter providing notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue of entitlement to 
an effective date earlier than December 18, 2002 for the 
award of a 100 percent disability rating for COPD that is 
currently on appeal.  The VCAA and its implementing 
regulations require that VA afford notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific notification regarding 
information or evidence required to substantiate a claim. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also observes that in the notice of disagreement 
received in November 2003, it was noted that the veteran had 
received treatment at the San Diego, California VA Medical 
Center.  It was requested that those records be retrieved.  
In correspondence dated in February 2004 and in the 
substantive appeal received in March 2004, reference was made 
to outstanding VA clinical records that had not been obtained 
in support of the claim.  The record reflects that the RO 
contacted VA San Diego in March 2004 for clinical information 
and was advised that there were no records for the veteran at 
that facility.  

The Board notes, however, that it appears from the record 
that the veteran has not lived in California for many years.  
In his application for benefits received in December 2002, 
the appellant noted that he received treatment at Reynolds 
Hospital at Fort Sill, Oklahoma and the VA hospital in 
Muskogee, Oklahoma.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that when VA has constructive notice 
of VA generated documents that could reasonably be expected 
to be part of the record, such documents are thus 
constructively part of the record before the Secretary and 
Board, even where they are not actually before the 
adjudicating body.  The claims folder thus indicates that 
relevant evidence in support of the veteran's claims may 
exist or could be obtained from a VA and/or military 
facility. See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
Reynolds Hospital the VA hospital in Muskogee, Oklahoma 
should be contacted for any of the veteran's records dating 
from 2001 to the present.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claim on appeal and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  Clinical records dating from 2001 
should be requested from Reynolds 
Hospital, Fort Sill, Oklahoma, and the 
VA hospital in Muskogee, Oklahoma and 
any affiliated VA facility and 
associated with the claims folder.

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the claim on appeal.  
If the benefit is not granted, the 
appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



